Citation Nr: 1727019	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  16-10 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for internal derangement of right knee with minimal degenerative osteoarthritis.

2.  Entitlement to an initial compensable rating for right knee scar.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision originally issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In March 2017, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's internal derangement of right knee with minimal degenerative osteoarthritis was manifested by severe recurrent subluxation or lateral instability; noncompensable limitation of flexion with painful motion; and frequent episodes of locking, pain, and effusion.

2.  The Veteran's internal derangement of right knee with minimal degenerative osteoarthritis was manifested by noncompensable limitation of extension prior to April 10, 2017, and by limitation of extension to 20 degrees thereafter.

3.  For the entire appeal period, the Veteran's right knee scar has not been painful or unstable and has not encompassed of at least 929 square centimeters. 


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 30 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis have been met on the basis of recurrent subluxation or lateral instability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.951(b), 4.71a, Diagnostic Code 5257 (2016).

2.  For the entire appeal period, the criteria for a 10 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis have been met on the basis of painful motion associated with the noncompensable limitation of flexion.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2016).

3.  For the entire appeal period, the criteria for a 20 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis have been met on the basis of dislocated semilunar cartilage with frequent locking, pain, and effusion.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2016).

4.  For the entire appeal period prior to April 10, 2017, the criteria for a noncompensable rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis were met on the basis of limitation of extension.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

5.  Since April 10, 2017, the criteria for a 30 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis were met on the basis of limitation of extension.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2016).

6.  For the entire appeal period, the criteria for an initial compensable rating for service-connected right knee scar were not met.  See 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.25, 4.118, Diagnostic Code 7804 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; see Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Shinseki, 23 Vet. App. 9 (2009).  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability (or the same manifestation of a disability) under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

The Veteran seeks an increased rating for his internal derangement of right knee with minimal degenerative osteoarthritis (right knee disability) and a compensable rating for his right knee scar. 

By way of background, the Board notes that the Veteran was originally awarded service connection for a right knee disability with a 10 percent rating under DC 5257, effective March 22, 1988.  Because this rating has been in place for over 20 years, it cannot be disturbed.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); 38 C.F.R. § 3.951(b) (2016).

Most recently, in March 2012, the AOJ continued the 10 percent rating for the right knee disability under DC 5257-5260, and awarded service connection for a right knee scar under DC 7804, effective April 27, 2011.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See id., DC 5003.

Normal ranges of motion of the knee are to 0 degrees for extension and to 140 degrees for flexion.  See 38 C.F.R. § 4.71a, Plate II (2016).  

Under DC 5260 for limitation of leg flexion, a noncompensable rating is warranted if knee flexion is limited to 60 degrees; a 10 percent disability rating is assigned for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Under DC 5257 for recurrent subluxation or lateral instability of the knee, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is appropriate where subluxation or lateral instability is moderate.  And a 10 percent rating is appropriate where subluxation or lateral instability is slight. See 38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 7804, a 30 percent rating is warranted for five or more scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 10 percent rating is warranted for one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, DC 7804 (2016).

The Evidence

The Board has reviewed all pertinent evidence of record, the most salient of which is summarized below.

The Veteran underwent a right knee arthroscopy in March 1988.

In August 2011, the Veteran underwent VA examination for his left knee, which included examination of the right knee.  Although the Veteran reported various left knee symptoms which are not relevant to this appeal, he stated that he last underwent right knee surgery in 1988.  

Upon physical examination, initial and repetitive range of motion testing of the right knee showed normal range of motion, with the knee extending to 140 degrees in flexion and to 0 degrees in extension.  Tenderness of the right knee was noted, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  Joint function of the right knee was not found to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran's gait was deemed normal, and he required no assistive device for ambulation.  In addition, the examiner observed a superficial right knee scar, nonlinear and round in shape, measuring 1.0 centimeter by 1.0 centimeter.  The scar was not painful, and there was no skin breakdown, inflammation, underlying tissue damage, edema, or keloid formation.  The examiner further concluded that the scar resulted in no limitation of motion or function.

In April 2012, the Veteran submitted a Disability Benefits Questionnaire (DBQ), executed by his private physician, who diagnosed him with osteoarthritis.  The Veteran reported several years of knee pain and flare-ups of severe pain which affect standing and walking.

Upon physical examination, initial and repetitive range of motion testing of the right knee showed normal range of motion, with the knee extending to 140 degrees in flexion and to 5 degrees in extension, with no evidence of painful motion.  No right knee tenderness was noted.  Functional loss was noted as resulting in excess fatigability, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  Muscle strength was nearly normal; joint stability was normal in all respects; and there was no evidence of patellar subluxation or dislocation.  No meniscal conditions or surgery were noted; only a 1988 right knee arthroscopy for "loose bodies" was documented.  The private physician indicated that the Veteran used a walker constantly for "knee osteoarthritis" and that his right knee disability would impact his ability to stand and walk for over 20 minutes continuously.

VA treatment records going as far back as October 2012 reflect that the Veteran is ambulatory with the use of a walker.

An August 2012 private treatment record reflects the Veteran's complaints of right knee pain.  Examination revealed 3+ effusion and limited flexion.  No measurements were offered to show the degree to which flexion was limited. 

In January 2013, the Veteran underwent VA examination for his right knee.  He was diagnosed with internal derangement of the right knee with minimal degenerative arthritis.  The Veteran reported that the Georgia VA medical center gave him a walker in March 2012 due to "obvious instability and falls in 2011."  

Upon physical examination, initial and repetitive range of motion testing of the right knee showed normal range of motion, with the knee extending to 140 degrees in flexion and to 0 degrees in extension, with no objective evidence of painful motion.  Tenderness on palpation of the right knee was noted, and there was no functional loss or impairment of the right knee was found.  Muscle strength was normal; joint stability was normal; and there was no evidence of patellar subluxation or dislocation.  No meniscal conditions or surgery were noted; only a 1988 right knee arthroscopy for "loose bodies" was documented.  However, the examiner observed that the Veteran experienced pain as a residual of this surgical procedure.  Right knee scars were found but none were considered painful, unstable, or to have encompassed an area greater than 39 square centimeters.  The examiner noted that the Veteran used a walker constantly and indicated that his right knee disability resulted in difficulty with prolonged standing and walking but no effect on sedentary employment.

In October 2014, the Veteran again underwent VA examination of his right knee.  He maintained that his right knee disability had worsened, resulting in more slipping, pain, and instability.  He also reported flare-ups which result in pain, instability, and giving way which caused near falls and limited his ability to stand for 20 minutes.

Upon physical examination, initial and repetitive range of motion testing of the right knee showed normal range of motion, with the knee extending to 135 degrees in flexion with objective evidence of painful motion at 135 degrees in flexion, and extension to 0 degrees with no objective evidence of painful motion.  Functional impairment found included less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting.  Tenderness on palpation of the right knee was noted.  Muscle strength was normal, and there was no evidence of patellar subluxation or dislocation.  Joint stability was slightly abnormal, resulting in a 1+ deviation (of 0-5 millimeters) on a scale ranging from 1+ to 2+ to 3+.  No meniscal conditions or surgery were noted; only a 1988 right knee arthroscopy for "loose bodies" was documented.  However, the examiner observed that the Veteran experienced pain, slippage, effusions, and pain as a residual of this procedure.  Right knee scars were found but none were considered painful, unstable, or to have encompassed an area greater than 39 square centimeters.  The examiner noted that the Veteran used a walker and a cane regularly and also indicated that his right knee disability resulted in difficulty with prolonged standing and walking.

At the March 2017 Board Hearing, the Veteran's representative stated that the Veteran was specifically given a walker due to his knee problems because of his lack of stability.  Id. at p. 4.  The Veteran also testified that he has difficulty getting up and down and in and out of cars.  Id. at p. 5.  He also stated that his knee lacks strength, gives out and locks from time to time, and is painful just on its own.  Id.  The Veteran elaborated that his right knee locks occasionally (but never becomes permanently frozen in place), gives way on a daily basis, and he characterized his instability as severe.  Id. at p. 14-16.  He also stated that he experiences more slippage of the right knee, less flexibility, and less confidence in his knee.  Id. at p. 17.  He further maintained that he has had "fluid drawn a lot [due to effusion] and that he can fully extend his leg most of the time.  Id. at p. 18.  He also complained that there was "skin loss," tenderness, scaliness, and flakiness concerning the skin of his right knee, which he attributed to an aggressive form of psoriasis.  Id. at p. 25-26.  His wife testified that the Veteran experiences a lot of instability and that she feels that she must keep a close watch on him to help prevent or mitigate his falls, even though he always uses a walker.  Id. at p. 8-10.

On April 10, 2017, the Veteran submitted a DBQ, executed by his private physician, who diagnosed him with right knee osteoarthritis and chondromalacia.  The Veteran reported symptoms of knee pain and swelling.  He also stated that he has flare-ups during which he is unable to walk and falls more frequently. 

Upon physical examination, initial range of motion testing of the right knee showed normal range of motion, with normal knee flexion and extension limited to 20 degrees, with painful motion.  Repeat range of motion testing was not performed due to pain.  Right knee tenderness on palpation was noted.  Functional loss was noted as resulting in difficulty walking and standing for prolonged periods as well as fatigue, weakness, pain, swelling.  Muscle strength was not tested.  Slight anterior instability was found, and slight recurrent subluxation was noted as more subjective than objective.  A history of recurrent effusion was also noted.  No meniscal conditions or surgery were noted.  Additionally, no other right knee conditions were observed, but the physician highlighted the Veteran's subjective complaints of instability and a thinning of patellar cartilage which could indicate abnormal instability or subluxation.  Similarly, the physician indicated that, although not clinically detected, the Veteran may subjectively experience something analogous to slight patellar dislocation.  The physician indicated that the Veteran had no right knee scars and noted only that the Veteran has been diagnosed psoriatic arthritis, which was not related to the Veteran's service-connected right knee disability.  The physician noted that the Veteran used a walker constantly for "knee osteoarthritis" and indicated that his right knee disability would impact his ability to stand, walk, bend, stoop, kneel, squat, and climb.

Accompanying the April 10, 2017 is a contemporaneous letter dated April 12, 2017 authored by the same private physician.  In the letter, the physician notes that the Veteran's right knee pain has gotten worse, with increased "giving way with frequent falls."  She also states that the Veteran has a "history of meniscal tear," which is contradicted by her own findings in the April 10, 2017 DBQ and the report of an April 2017 MRI showing that "the medial and lateral menisci are within normal limits in size, contour, and signal intensity without tear" and that there is "[n]o evidence of meniscal tear."  Because the physician's finding of a meniscal tear is clearly invalidated by the objective evidence showing no evidence of a meniscal tear, the Board will not credit it.  Additionally, the physician elaborated that the Veteran's right knee (presumably the right knee because which knee was examined was not noted) extended to 20 degrees in extension while standing and to 15 degrees while lying supine.  The Board notes that the Schedular Rating does not distinguish between standing and supine measurements of extension.  If anything, it appears that measurements of flexion and extension for the knee are conducted while in a seated position.  See 38 C.F.R 4.71, Plate II (2016).  Introducing a supine measurement may introduce other variables or considerations which undermine the accuracy of the limitation of motion measurements for the knee.  Accordingly, for that reason, and because the physician omitted the finding with respect to the supine measurement from her April 10, 2017 DBQ, the Board will not consider it.  


Rating Under DC 5257.

At all times relevant to this appeal, the Board finds that the Veteran meets the criteria for a 30 percent rating for severe recurrent subluxation or lateral instability under DC 5257.  Although most of the VA examination and DBQ reports of record do not formally document right knee instability of this severity, the Board finds that a 30 percent rating is nonetheless warranted based on the Veteran's credible reports of subjective feelings of right knee slippage, instability, and giving way coupled with reports by him and his wife of his history of frequent falls beginning in 2011 and medical records showing that the Veteran has consistently used a walked because of his history of falling.  30 percent represents the maximum rating under DC 5257.

Rating Under DC 5260.

At all times relevant to this appeal, the Veteran has met the criteria for a 10 percent rating under DC 5260, based his documented right knee arthritis and on his reports of painful motion without compensable limitation of flexion.  38 C.F.R. § 4.59.  At no time during the course of the appeal has the Veteran's limitation of flexion been shown by a preponderance of the competent and credible evidence of record to be shown to be compensable.  The various VA examination and DBQ report from August 2011, April 2012, January 2013, October 2014, and April 2017 all document range of flexion of the right knee as normal nor nearly normal, extending to 135 or 140 degrees.  The Veteran's statements do not provide sufficient information showing any difficulties with limited flexion that would warrant a higher rating.  Accordingly, the Board finds that a 10 percent rating, and no higher, is warranted under DC 5260.

Rating Under DC 5258.

The Board has also considered whether a higher evaluation is warranted under other, potentially applicable diagnostic codes and further finds that a rating under DC 5258 is appropriate at all times during this appeal.

Under DC 5258 for dislocated semilunar cartilage, a 20 percent rating is warranted for frequent episodes of locking, pain, and effusion.  See 38 C.F.R. § 4.71a, DC 5258.  The VA examination and DBQ reports only document frequent episodes of pain and effusion beginning in May 2014.  However, as the Veteran has credibly maintained that he has continuously struggled with frequent episodes of pain and effusion with locking, the Board finds that a 20 percent rating, the only available rating, under DC 5258 is justified.  Although the record does not establish that the Veteran has had any meniscal surgery or condition showing dislocated semilunar cartilage, the Board nevertheless finds the assigned rating for this condition is appropriate by analogy based on the Veteran's credible report of symptoms addressed by this diagnostic code.  Therefore, at all times relevant to this appeal, a 20 percent rating under DC 5258 is merited.

Rating Under DC 5261.

Similarly, the Board has determined that a rating under DC 5261 is appropriate from April 10, 2017.  

Under DC 5261 for limitation of leg extension, a 10 percent disability rating is warranted for knee extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See id., DC 5261.

Separate ratings under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Here, the evidence of record shows that the Veteran's right knee extension has range from 0 to 5 degrees prior to April 10, 2017, and to 20 degrees thereafter as shown in the April 10, 2017 DBQ report.  Therefore, under DC 5261, the Veteran is entitled to a noncompensable rating prior to April 10, 2017, and to a 20 percent rating thereafter.  Because the Veteran's statements do not provide sufficient information showing any difficulties with limited extension that would warrant a compensable rating prior to April 10, 2017, and because he has already been assigned a 10 percent rating for painful noncompensable limitation of flexion under DC 5260, there is no basis for an award of a compensable rating prior April 10, 2017.  

Accordingly, the Board finds that under DC 5261 the Veteran is entitled to a noncompensable rating prior to April 10, 2017, and a 20 percent rating thereafter. 


Application of the Amputation Rule

The Board observes that from April 10, 2017 the Veteran is in receipt of a 30 percent under DC 5257, 10 percent under DC 5260, 20 percent under DC 5258, and 30 percent under DC 5261, resulting in a combined rating of 65 percent.  However, a 60 percent rating evaluation is the maximum evaluation permitted under the amputation rule.  See 38 C.F.R. § 4.68 ("The combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation."); 38 C.F.R. § 4.71a, DCs 5162, 5163, 5164 (providing 60 percent evaluations for amputation of the middle or lower thirds of the thigh, amputation of leg with defective stump and thigh amputation recommended and amputation of the leg not improvable by prosthesis controlled by natural knee action).  Therefore, the Veteran may only receive a combined rating of 60 percent disability rating for his right knee disability from April 10, 2017, as this is the maximum disability allowed.

Rating under other Diagnostic Codes for the Right Knee Disability

Finally, the Board notes that because there is no evidence of ankylosis (DC 5256), symptomatic removal of semilunar cartilage (DC 5259), impairment of tibia and fibula (DC 5262), or genu recurvatum (DC 5263), consideration of a higher evaluation under these diagnostic codes is not warranted for the right knee disability at any time during this appeal.

Rating under DC 7804 for the Right Knee Scar

Finally, the Board notes that is a compensable rating under DC 7804 is not warranted at any stage during this appeal.  The VA examination and DBQ reports clearly show that the Veteran does not have any right knee scarring that is painful or unstable or that encompasses an area of at least 929 square centimeters.

Although the Veteran has complained of painful, flaky, and scaly skin on his right knee during the March 2017 Board Hearing, the Board does not find these statements to be credible in relation to his claim for an increased rating for a right knee scar.  Rather, it appears that these statements reflect symptoms related to his psoriatic arthritis, and the Veteran lacks the requisite medical expertise to determine whether any relationship exists between this condition and his orthopedic right knee disability or his right knee scar.  In the April 10, 2017 DBQ, the Veteran's private physician merely mentioned the Veteran's diagnosis of psoriatic arthritis but failed to state whether this condition was in any way related to or associated with his right knee disability or right knee scar.  The Board notes that the same private physician indicated in a brief February 2017 statement (in support of a claim for a left knee condition, not currently on appeal) that the Veteran "has been diagnosed with psoriatic arthritis which has likely contributed to his recurrent [right] knee symptoms."  However, because the physician failed to offer any supporting rationale in support of her opinion, the Board finds that this opinion is inadequate and ascribes no probative value to it.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301   (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two); see also Stefl v. Nicholson, 21 vet. App. 120, 124   (2007) (stating that a medical opinion support is conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Additionally, none of the VA or non-VA medical records show that this condition is in any way related to the disabilities at issue here or has had any adverse impact on them.  Accordingly, there is no probative evidence that the Veteran's psoriatic arthritis is in any way associated with, related to, or adversely impacts the Veteran's right knee scar or his right knee disability.

Furthermore, based upon the competent and credible findings concerning the Veteran's right knee scar, the Board concludes that there is no basis for a separate rating under DC 7801 (for deep, nonlinear scars covering an area at least 39 square centimeters), DC 7802 (for superficial, nonlinear scars covering an area at least 929 square centimeters), or DC 7805 (for scars causing other disabling effects not considered by the foregoing diagnostic codes).

II.  Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his left knee disability, as argued by the Veteran's representative during the March 2017 Board Hearing.  Id. at p. 22.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's right knee disability and right knee scar with the established criteria found in the rating schedule.  As discussed in detail above, the Veteran's symptomatology is fully addressed by the rating criteria under which the Veteran's right knee disability and right knee are rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for these service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Additionally, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has received service connection for only the right knee and right knee scar disabilities currently on appeal, and neither he or the record have raised the issue of the combined effect of these two disabilities.  Accordingly, remand for referral for extraschedular consideration on a collective basis is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484 (2016).

Finally, the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the March 2017 Board hearing, the Veteran testified that he retired from employment in 2002, prior to the date he was service-connected for any disability.  Moreover, the Veteran did not relate his 2002 retirement to any of his right knee issues.  Accordingly, the Board finds that the question of entitlement to TDIU is not raised.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

For the entire appeal period, a 30 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis is granted for severe knee impairment with recurrent subluxation or lateral instability, subject to the law and regulations governing payment of monetary benefits. 

For the entire appeal period, a 10 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis is granted for noncompensable limitation of flexion with painful motion, subject to the law and regulations governing payment of monetary benefits. 

For the entire appeal period, a 20 percent rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis is granted for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion, subject to the law and regulations governing payment of monetary benefits. 

A noncompensable rating for service-connected internal derangement of right knee with minimal degenerative osteoarthritis is granted for limitation of extension prior April 10, 2017, and a 30 percent rating is granted thereafter, subject to the law and regulations governing payment of monetary benefits. 

For the entire appeal period, an initial compensable rating for a right knee scar is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


